Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is responsive to correspondence filed on July 29, 2022.
Claims 1, 3-19 are currently pending.  Claim 2 has been canceled.  Claims 1, 3, 8-9, 12-15 and 17 have been amended.  Entry of this amendment is accepted and made of record.
Previous objection to the Drawings has been withdrawn in view of Applicant’s amendments filed July 29, 2022.
Previous objections to claims 1, 13-14 and 17 have been withdrawn in view of Applicant’s amendments filed July 29, 2022.
Previous rejections of claims 1-19 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph have been withdrawn in view of Applicant’s amendments filed July 29, 2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dammann (US 2005/0089081) (hereinafter Dammann) in view of Stauffer et al. (US 8075181) (hereinafter Stauffer).
Regarding claim 1, Dammann teaches a fire sensor comprising a layer of fibers (sensors) (3, 4, 5) (see paragraphs 0028-0030), wherein each fiber (sensors) (3, 4, 5) of the layer of fibers has an electromagnetic property changeable upon contact with fire (see paragraphs 0030) and being configured for connection individually to a detector (monitoring arrangement) to detect a change the electromagnetic property (refractive characteristics) (see Abstract and paragraphs 0012, 0015, 0027 and 0038); and wherein detection of the change in electromagnetic property for each of the fibers (sensors) (3, 4, 5) is indicative of a fire at a location of that fiber (see Abstract, paragraphs 0003, 0005, 0021-0013, 0015, 0018 0027 and 0030 and Figures 1, 2A and 2B).
However, Dammann does not explicitly teach the layer of the fibers being arranged to cross one another at intersections; and detection of the change in electromagnetic property for each of the two intersecting fibers of the layer of fibers being indicative of a fire at a location where the two intersecting fibers intersect with one another.
Stauffer teaches the layer of the fibers (fiber optic) being arranged to cross one another at intersections (intersections of overlapping sets (54) and (56)), the fibers (fiber optic) being configured for connection individually to the detector (thermal monitoring sheet) (50) to detect any change in electromagnetic property (electromagnetic radiation); and detection of the change in electromagnetic property (electromagnetic radiation) for each of the two intersecting fibers of the layer of fibers being indicative of a fire at a location where the two intersecting fibers (intersections of overlapping sets (54) and (56)) intersect with one another(note: by detecting the temperature at a location the thermal monitoring sheet will also detect a fire at the location) (see column 2, lines 59-67, column 5, lines 23-51, column 7, lines 53-67 and Figure 3C).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the fire sensor as taught by Dammann with the layer of the fibers being arranged to cross one another at intersections; and detection of the change in electromagnetic property for each of the two intersecting fibers of the layer of fibers being indicative of a fire at a location where the two intersecting fibers intersect with one another as taught by Stauffer.  One would be motivated to make this combination in order to provide a high number of measuring points covering a large sensing area.
Regarding claim 9, the prior combination teaches all the limitations of claim 1, and further teaches  a substrate, wherein the layer of fibers is attached to the substrate (Kapton sheet) (see Stauffer; column 8, lines 17-60).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the fire sensor as taught by the prior combination with a substrate, wherein the layer of fibers is attached to the substrate as taught by Stauffer.  One would be motivated to make this combination in order to form a thermal monitoring sheet and monitor a large area.
Regarding claim 13, Dammann teaches a fire sensing apparatus comprising:
a detector (monitoring arrangement); and 
a fire sensor comprising: a layer of fibers (sensors) (3, 4, 5) (see paragraphs 0028-0030), each fiber (sensors) (3, 4, 5) of the layer of fibers has an electromagnetic property changeable upon contact with fire (see paragraphs 0030) and being configured for connection wherein each fiber of the layer of fibers is individually connected to the detector (monitoring arrangement) to detect a change in the electromagnetic property (refractive characteristics) of each such fiber (see Abstract and paragraphs 0012, 0015, 0027 and 0038); and wherein detection of the change in electromagnetic property for each of the fibers (sensors) (3, 4, 5) is indicative of a fire at a location of that fiber (see Abstract, paragraphs 0003, 0005, 0021-0013, 0015, 0018 0027 and 0030 and Figures 1, 2A and 2B);
the detector comprising a transmitter (laser emitter) (8) configured to send a test signal to a first end of one or more fibers (sensors) (3, 4, 5) of the fibers in the layer of fibers of the fire sensor; a receiver (optical receiver) (7) configured to receive the test signal from a second end the one or more fibers (sensors) (3, 4, 5) (see paragraphs 0027, 0032, 0034-0036), and an analyzer (computer) (1) configured to analyze the test received signal received by the receiver for detecting when the change in electromagnetic property (refraction) of the one or more fibers (sensors) (3,4, 5) occurs (see Abstract, paragraphs 0003 and 0027-0036 and Figures 1, 2A and 2B).
However, Dammann does not explicitly teach the layer of the fibers being arranged to cross one another at intersections; and detection of the change in electromagnetic property for each of the two intersecting fibers of the layer of fibers being indicative of a fire at a location where the two intersecting fibers intersect with one another.
Stauffer teaches the layer of the fibers (fiber optic) being arranged to cross one another at intersections (intersections of overlapping sets (54) and (56)), the fibers (fiber optic) being configured for connection individually to the detector (thermal monitoring sheet) (50) to detect any change in electromagnetic property (electromagnetic radiation); and detection of the change in electromagnetic property (electromagnetic radiation) for each of the two intersecting fibers of the layer of fibers being indicative of a fire at a location where the two intersecting fibers (intersections of overlapping sets (54) and (56)) intersect with one another(note: by detecting the temperature at a location the thermal monitoring sheet will also detect a fire at the location) (see column 2, lines 59-67, column 5, lines 23-51, column 7, lines 53-67 and Figure 3C).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the fire sensor as taught by Dammann with the layer of the fibers being arranged to cross one another at intersections; and detection of the change in electromagnetic property for each of the two intersecting fibers of the layer of fibers being indicative of a fire at a location where the two intersecting fibers intersect with one another as taught by Stauffer.  One would be motivated to make this combination in order to provide a high number of measuring points covering a large sensing area.
Regarding claim 14, Dammann further teaches the analyzer (computer) (1) being configured to detect the change in electromagnetic property (refractive characteristics) of the one or more fibers (sensors) (3, 4, 5) by comparing the test signal received by the receiver with a stored test signal corresponding to an unburnt fiber (without fault or defect) and then indicating a fire when the test signal received by the receiver varies from the stored signal (see paragraphs 0036 and 0038).
Regarding claim 15, Dammann further teaches a display (display) configured to display a location of a detected fire (see paragraph 0039).
Regarding claim 16, the prior combination teaches all the limitations of claim 13, Dammann further teaches an aircraft (see paragraphs 0003 and 0005).
Regarding claim 17, the prior combination teaches an aircraft fire alarm system comprising: a fire sensing apparatus according to claim 13; Dammann further teaches an alarm (see paragraph 0003).
Regarding claim 18, Dammann further teaches a fire extinguisher (fire suppression system) (see paragraph 0014).
Regarding claim 19, the prior combination teaches all the limitations of claim 17, Dammann further teaches an aircraft comprising a fire alarm system (see paragraphs 0003 and 0005).

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dammann in view of Stauffer in further view of Cao et al. (CN 105218779) (hereinafter Cao).
Regarding claim 3, Dammann in view of Stauffer teaches all the limitations of claim 1.
However, Dammann as modified by Stauffer does not explicitly teach the layer of fibers comprising a non-conductive core material doped in a conducting agent.
Cao teaches a fiber comprising a non-conductive core material (polymer) doped in a conducting agent (graphene oxide) (see Abstract, page 2, lines 1-7, page 3, lines 3-8 and lines 20-27).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of fibers as taught by the prior combination with a non-conductive core material doped in a conducting agent as taught by Cao.  One would be motivated to make this combination in order to provide high thermal stability, high-speed signal transmission capability and excellent light transmittance.
Regarding claim 4, the prior combination teaches all the limitations of claim 3.
Cao further teaches the conducting agent comprising a nano material (graphene oxide) (see Abstract, page 2, lines 1-7, page 3, lines 3-8 and lines 20-27).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the layer of fibers as taught by the prior combination with the conducting agent comprising a nano material as taught by Cao.  One would be motivated to make this combination in order to provide high thermal stability, high-speed signal transmission capability and excellent light transmittance.
Regarding claim 5, the prior combination teaches all the limitations of claim 4.
Cao further teaches the nano material comprising a graphene-based doping agent material (graphene oxide) (see Abstract, page 2, lines 1-7, page 3, lines 3-8 and lines 20-27).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the layer of fibers as taught by the prior combination with the nano material comprising a graphene-based doping agent material as taught by Cao.  One would be motivated to make this combination in order to provide high thermal stability, high-speed signal transmission capability and excellent light transmittance.
	Regarding claim 6, the prior combination teaches all the limitations of claim 5.
	Cao further teaches the graphene-based doping agent comprises graphene oxide (graphene oxide) (see Abstract, page 2, lines 1-7, page 3, lines 3-8 and lines 20-27).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the layer of fibers as taught by the prior combination with the graphene-based doping agent comprises graphene oxide as taught by Cao.  One would be motivated to make this combination in order to provide high thermal stability, high-speed signal transmission capability and excellent light transmittance.
Regarding claim 7, the prior combination teaches all the limitations of claim 3.
However, Dammann as modified by Stauffer and Cao does not explicitly teach the core material being non-flammable.
Although, Dammann in view of Stauffer and Cao does not explicitly teach the core material being non-flammable. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the core material as taught by the prior combination with a non-flammable material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dammann in view of Stauffer in further view of Cardarelli et al. (US 4979796) (hereinafter Cardarelli).
Regarding claim 8, Dammann in view of Stauffer teaches all the limitations of claim 1.
However, Dammann as modified by Stauffer does not explicitly teach the electromagnetic property comprising electrical resistance and/or surface magnetism.
	Cardarelli teaches the changeable electromagnetic property comprising electrical resistance (see column 6, lines 39-60).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the fire sensor as taught by the prior combination with the changeable electromagnetic property comprising electrical resistance as taught by Cardarelli.  One would be motivated to make this combination in order to detect near instantaneous temperature changes. 

Claim 10 are rejected under 35 U.S.C. 103 as being unpatentable over Dammann in view of Stauffer as applied to claim 9 above, in further view of Kaneko et al. (JP 09119872) (hereinafter Kaneko).
Regarding claim 10, the prior combination teaches all the limitations of claim 9.
However, Dammann as modified by Stauffer does not explicitly teach the substrate comprising a thermal insulation blanket.
Kaneko teaches the substrate comprising a thermal insulation blanket (heat insulation sheet) (11) (see Abstract).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the fire sensor as taught by the prior combination with the substrate comprising a thermal insulation blanket as taught by Kaneko. One would be motivated to make this combination for eliminating unnecessary influences of heat and quickly measuring only a temperature of an object to be measured.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Dammann in view of Stauffer as applied to claim 9 above, in further view of Bradley et al. (US 2011/0243515) (hereinafter Bradley).
Regarding claim 11, Dammann as modified by Stauffer teaches all the limitations of claim 9.
However, Dammann as modified by Stauffer does not explicitly teach the substrate comprising a fire seal.
 It is very well known in the art to provide the substrate comprising a fire seal (jacket) (32,15) as shown by Bradley (see Figure 3 and paragraphs 0038-0039).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the fire sensor as taught by the prior combination with the substrate comprising a fire seal as taught by Bradley. One would be motivated to make this combination to protect the at least one fiber from damage during a fire or high temperature condition.
Regarding claim 12, the prior combination teaches all the limitations of claim 11.
However, Dammann as modified by Stauffer and Bradley does not explicitly teach the fire seal comprising elastomeric material including a layer of fire resistant reinforcement.
 	It is very well known in the art to provide the fire seal comprising elastomeric material (jacket) (32,15), the elastomeric material including a layer of fire resistant reinforcement (wrap/polyaramid yarn) (31,14) as shown by Bradley (see Figure 3 and paragraphs 0038-0039).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the fire sensor as taught by the prior combination with the fire seal comprising elastomeric material including a layer of fire resistant reinforcement as taught by Bradley. One would be motivated to make this combination to protect the at least one fiber from damage during a fire or high temperature condition.
Response to Arguments
Applicant's arguments filed July 29, 2022 have been fully considered but they are not persuasive. 
Applicant argues in page 11 of the Remarks that: “Stauffer is concerned with the problem of providing connectors to an array of active temperature sensors (58). In Stauffer, each sensor (58) needs (1) a connector to energize and activate the sensor and (2) a connector to transmit the sensor's readout signal to an output. Instead of providing separate connectors to/from each and every sensor, however, Stauffer arranges for the sensors to share connectors. According to the disclosure of Stauffer, a first set of connectors (54) activates the sensors and a second set of connectors (56) transmits the output of the sensors. Thus, each row of the first set of connectors (54) is energized in turn (e.g., sequentially) to activate the sensors (58) that are connected in each row. The readouts from the selected row of sensors (58) are then conveyed by the set of connectors (56) in the columns to an output (62). In this way, the system of Stauffer builds up a 2D picture of the temperature distribution across the array of sensors in a sequential manner.” The Examiner respectfully disagrees. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., separate connectors to/from each and every sensor”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Examiner respectfully submits that newly amended claims 1 and 13 recite: “each fiber of the layer of fibers has an electromagnetic property changeable upon contact with fire and are configured for connection individually to a detector to detect a change in the electromagnetic property”. The claim only requires each fiber to be configured for connection individually to a detector. Additionally, the claim does not recite the type of connection (i.e. structural, electrical). Dammann clearly teaches in Figure 1 each fiber (sensors) (3, 4, 5) of the layer of fibers being configured for connection individually to a detector (monitoring arrangement). Stauffer clearly teaches in Figure 3c the layer of the fibers (fiber optic) being arranged to cross one another at intersections (intersections of overlapping sets (54) and (56)), the fibers (fiber optic) being configured for connection individually to the detector (thermal monitoring sheet) (50). Therefore, Dammann and Stauffer teaches the claim language as claimed in claims 1 and 13.
Applicant argues in page of the Remarks that “ Stauffer is not, however, arranged to detect a change in an electromagnetic property of the connectors themselves. To the contrary, in Stauffer the connectors (54, 56) simply act as conduits for energizing signals and readouts to/from the temperature sensors (58).” This argument is not persuasive.
Dammann already teaches wherein detection of the change in electromagnetic property for each of the fibers is indicative of a fire at a location of that fiber.  Stauffer is used as secondary reference only for providing the arrangement of a layer of fibers arranged to cross one another at intersections and wherein detection of the change in electromagnetic property for each of two intersecting fibers of the layer of fibers is indicative of a fire at a location where the two intersecting fibers intersect with one another.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the fire sensor as taught by Dammann with the layer of the fibers being arranged to cross one another at intersections; and detection of the change in electromagnetic property for each of the two intersecting fibers of the layer of fibers being indicative of a fire at a location where the two intersecting fibers intersect with one another as taught by Stauffer.  One would be motivated to make this combination in order to provide a high number of measuring points covering a large sensing area (See rejection of claims 1 and 13 above).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached M-Th 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JANICE M SOTO/
Examiner, Art Unit 2855


/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855